Citation Nr: 0830760	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-13 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from April 1969 to April 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the veteran's claim for service 
connection for PTSD.  In July 2008, a hearing was held before 
the undersigned Veterans Law Judge.  

In July 2008, the veteran submitted a claim for service 
connection for diabetes mellitus.  This matter is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his July 2008 hearing before the undersigned, the veteran 
stated that he had undergone treatment at the VA Medical 
Center in Shreveport, Louisiana for headaches as early as 
1973 or 1974, and that approximately three years ago, he had 
received a diagnosis of PTSD at the same facility.  Although 
the veteran had been requested to provide medical evidence in 
support of his claim at the time of his July 2008 hearing and 
has not done so, records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
in the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Therefore, the Board finds that a reasonable effort should be 
made to obtain these records.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file a copy of the veteran's VA 
treatment records from the VA Medical 
Center in Shreveport, Louisiana, dated 
from April 1973 to December 1974, and 
from January 2005 forward.

2.  Then, readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and 
an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

